LEHAN, Judge.
We reverse the trial court’s order granting an ex-husband’s petition for modification of alimony. The order reduced permanent alimony from $150 to $100 per week and suspended installment payments of lump sum alimony.
The evidence in support of the petition was that at the time of the dissolution the husband was employed as a physician at a salary of $52,000 per year and that three months after the dissolution he began a private medical practice and experienced no income from July through December, 1983. However, the husband’s own evidence showed that for the first three months of 1984 his net income was $15,662.
Not only was sufficient permanency of a decreased amount of the husband’s income not shown, but the evidence indicated an increased rate of income. See Chastain v. Chastain, 73 So.2d 66 (Fla.1954); Thibodeau v. Thibodeau, 461 So.2d 1035 (Fla. 2d DCA 1985); Withers v. Withers, 390 So.2d 453 (Fla. 2d DCA 1980), petition for review denied, 399 So.2d 1147 (Fla.1981).
Reversed.
OTT, A.C.J., and SCHOONOVER, J., concur.